Citation Nr: 1210107	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-24 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression secondary to service connected left shoulder disability.

2.  Entitlement to service connection for cubital tunnel syndrome, left hand, claimed as secondary to service connected left shoulder disability.

3.  Entitlement to an evaluation in excess of 40 percent for tendonitis, left shoulder.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Public Health Service (USPHS) Commissioned Corps from August 1989 to July 1990.  See 38 C.F.R. § 3.6(b)(2) (2011) (defining active duty to include full-time duty as a commissioned officer of the USPHS). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issues of entitlement to an increased evaluation for left shoulder tendonitis, and for entitlement to TDIU, are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates against a finding that the Veteran's current acquired psychiatric disorder is proximately due to or the result of the Veteran's service-connected left shoulder disability. 

2.  The competent and probative evidence of record preponderates against a finding that the Veteran's current cubital tunnel syndrome, left hand, is proximately due to or the result of the Veteran's service-connected left shoulder disability. 




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder is not proximately due to, the result of, or aggravated by the Veteran's service-connected left shoulder disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2011). 

2.  Cubital tunnel syndrome, left hand, is not proximately due to, the result of, or aggravated by the Veteran's service-connected left shoulder disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Complete notice was sent in letters dated in April 2007, May 2007, and August 2007, and claims were readjudicated in a November 2008 supplemental statement of the case.  Mayfield, 444 F.3d at 1333. 

VA has obtained service treatment records and Social Security Administration  (SSA) records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and afforded the Veteran the opportunity to give testimony, although he declined to report for a scheduled hearing.  All known and available records relevant to the issues decided on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time. 

Service Connection

The Veteran contends that his service connected left shoulder disability has caused or aggravated a psychiatric disability and his cubital tunnel syndrome of the left hand.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Psychiatric Disorder

The service treatment records do not note any complaints or findings related to a psychiatric disability.  

In March 2000, the Veteran was hospitalized after taking an overdose of medications following a revocation of visiting rights to see his children.  The final diagnosis was depressive disorder, not otherwise specified; polysubstance abuse; and personality disorder, not otherwise specified.  In March 2001 he was diagnosed with psychotic disorder, not otherwise specified, secondary to polysubstance abuse.  In August 2002 he was seen with depression with self-destructive tendencies and suicidal ideation.

In August 2003 the Veteran underwent a neuropsychological screening profile in conjunction with his claim for Social Security disability.  The examiner noted that the Veteran provided statements that were contradicted by other evidence, including that his wife had killed his children.  The diagnostic impressions were of factitious disorder with combined psychological and physical signs and symptoms; polysubstance abuse in partial remission; cognitive disorder, not otherwise specified; personality disorder, not otherwise specified; and obsessive compulsive personality.

A January 2006 VA hospitalization resulted in diagnoses of mood disorder, not otherwise specified; history of polysubstance abuse, in remission; and personality disorder, not otherwise specified.

The Veteran underwent a psychological assessment in July 2007 for Vocational Rehabilitation purposes.  The examiner noted the Veteran's current report of his history deviated from other accounts in his chart.  When asked about prior psychiatric treatment, the Veteran stated that "I played games with them because they are a bunch of idiots."  He denied any current psychiatric complaints.  The diagnostic impression was alcohol abuse/dependence in questionable remission per patient's report; polysubstance abuse, in current remission per patient report; mood disorder by history; and personality disorder, not otherwise specified.  The examiner noted that it seemed that characterological factors and substance abuse patterns likely contribute significantly to the Veteran's behaviors and instability.  

A VA psychiatric examination was conducted in November 2007.  The examiner noted that the Veteran was a poor historian due to his extensive attempts at manipulation.  The Veteran reported that he could only remember events from the past three days, but then he began referring to past events.  The Veteran denied any current depressive symptoms.  The examiner noted that review of the claims folder showed that "it is clear that this Veteran has a long history of manipulation of health providers, dishonesty about his conditions, and inconsistencies with reports of his previous social and occupational history."  The diagnoses were alcohol abuse and antisocial personality disorder.  The examiner stated that the Veteran did not meet the criteria for depression, and that neither his alcohol abuse nor personality disorder were caused by or a result of his military service.  "There is extensive and clear evidence of dishonesty and manipulative behavior on this Veteran's part for secondary gain (it was apparent during this examination and has been reported multiple times over the years from various mental health providers.)  There is no occupational or social impairment from a psychiatric standpoint."

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder.  The Board notes that personality disorders are deemed to be congenital or developmental abnormalities and are not considered to be disabilities for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Furthermore, no compensation shall be paid if the disability is a result of a veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131.  Service connection is not precluded if alcohol abuse is secondary to a service-connected disability.  Even if a veteran has a service-connected disability, however, service connection would be precluded for the alcohol or drug abuse disability if it is due to willful action rather than the result of the service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376, 1378 (Fed. Cir. 2001). 

The medical evidence of record shows various psychiatric diagnoses other than personality disorders, including alcohol/substance abuse, depressive disorder and mood disorder.  However, the most recent VA examiner found that the Veteran did not meet the criteria for a diagnosis of depression, and that his alcohol abuse was not due to his military service.  There is no medical opinion of record linking a current psychiatric disorder to the Veteran's service or his service connected left shoulder disability.  

The Veteran, who has training as a physician's assistant, may be competent to opine on some matters of medical diagnosis or causation.  However, in this case, given the extensive evidence of record that demonstrates that he has provided dishonest and manipulative accounts of his past treatment history, his symptoms, and his family background, and has apparently been motivated by secondary gain, the Board finds that the Veteran is not credible and his statements are not probative.

Accordingly, the claim is denied. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Left Hand

Prior to service, in July 1984, the Veteran was treated for a ganglion of the left wrist.  During service in April 1990 he was seen with a left wrist ganglion.  Left wrist X-ray in April 1990 was normal.  The service treatment records do not show any complaints or treatments related to the left hand.  

Nerve conduction studies in November 1992 demonstrated mild left carpal tunnel syndrome.  On VA examination in May 1993, the Veteran reported pain radiating from the left deltoid area down the arm to the thumb, fingers, and palm.  

In April 2002 the Veteran reported left arm pain.  On examination, strength and sensation in the left arm appeared to be intact and within normal limits.  Peripheral pulses were 2+ and muscle bulk and tone were intact.  The assessment was of possible reflex sympathetic dystrophy of the left upper extremity.

On VA examination in December 2007, the Veteran gave a history of left hand numbness for approximately three years, which had worsened over the last year.  He predominantly noted numbness over the left ring and little fingers, with associated pain.  He also reported occasional spasms and electrical shock like pain of the left hand.  The examiner noted that EMG of the left arm in February 2007 was normal, and that an April 2007 neurological examination revealed no atrophy of the left hand.  On examination, there was no motor weakness, hypo-thenar atrophy or muscle fasciculation.  Left hand grip strength was 4/5.  There was no claw hand deformity or contact hypersensitivity.  There was impaired sensation to pinprick and fine touch in the ulnar nerve distribution.  There was no biceps or triceps weakness.  Tinel's was positive.  The impression was degenerative joint disease of the left shoulder/status post rotator cuff repair time two; and cubital tunnel syndrome.  The examiner stated that the Veteran's left hand condition was not secondary to his shoulder condition; instead, it was secondary to probable cubital tunnel syndrome with entrapment most likely at the level of the elbow.

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for cubital tunnel syndrome.  The recent VA examiner found that the Veteran's current left hand disability, attributable to cubital tunnel syndrome, was not related to his service connected left shoulder disability.  The examiner's opinion is supported by rationale and followed a review of the claims folder and interview of the Veteran.  There is no medical opinion of record to contradict this examiner's conclusion.  

The Veteran, who has training as a physician's assistant, may be competent to opine on some matters of medical diagnosis or causation.  However, in this case, given the extensive evidence of record that demonstrates that he has provided dishonest and manipulative accounts of his past treatment history, his symptoms, and his family background, and has apparently been motivated by secondary gain, the Board finds that the Veteran is not credible and his statements are not probative.

Accordingly, the claim is denied. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990). 



ORDER

Service connection for an acquired psychiatric disorder, claimed as depression secondary to service connected left shoulder disability, is denied.

Service connection for cubital tunnel syndrome, left hand, claimed as secondary to service connected left shoulder disability, is denied.


REMAND

In multiple written statements received since 2009, the Veteran contends that his service connected left shoulder disability has worsened significantly since the most recent VA examination in April 2008.  As the evidence suggests that there may be a material change in the disability since the last VA examinations, the Veteran should be reexamined.  The examiner should also specifically comment on the effect of the service connected left shoulder disability on the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any VA treatment records pertaining to the Veteran's left shoulder disability dated since November 2008 from the Bay Pines VA Health Care System.  

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his service connected left shoulder disability.  The claims folder should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all manifestations of the Veteran's left shoulder disability.  The examiner should provide the results of range of motion testing of the left shoulder, and specifically identify any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The examiner should specifically comment on whether any ankylosis is present.

To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  The examiner should indicate the point at which pain or any other factor limits motion, to include during flare-ups.
`
The examiner should identify any objective evidence of impairment of the humerus such as flail shoulder or false flail joint.  

The examiner should discuss how the Veteran's left shoulder disability impacts his employment and his activities of daily living.  

If any of the above inquiries cannot be addressed, the examiner should explain why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he/she is unable to provide the requested opinion(s) without resort to speculation, a reasoned explanation for such conclusion should be provided. 

3.  Thereafter, readjudicate the claims of entitlement to an increased evaluation for left shoulder disability and for entitlement to TDIU.  If a benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


